DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claim 1 is pending. 

Drawings

The drawings 9/7/2021 have been reviewed and are entered. 

Specification

The substitute specification filed 9/7/2021 has been entered. 


Double Patenting – Statutory Type

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-2 of copending Application No. 16/733,746 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Double Patenting – Nonstatutory Type

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/126,851 (reference application). 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/126,851 in view of Gottschalk-Gaudig et al. (US 2004/0131527).
Regarding claim 1: Claims 1, 3 and 4 of copending ‘851 claim a nano-silica mixed thermoplastic hot melt film, although the hydrophobic silica aggregate size or an excellent adhesive strength is not claimed. 
Gottschalk-Gaudig is directed to hydrophobic metal oxides including silica that is useful in adhesive materials ([0093] Gottschalk-Gaudig). The silica can comprise a hydrophobic functional group. The primary particle size is preferably 5-50 nm and also contains aggregates wherein the aggregates size is 100-1000 nm ([0022]-[0023] Gottschalk-Gaudig). One skilled in the art would have been motivated to have selected the hydrophobic silica as the hydrophobic silica of choice in copending ‘851 since copending ‘851 already claims a silica of the same primary particle size and since they are easily used in a wide range of aqueous systems and applications including polyurethanes ([0091] – [0092] Gottschalk-Gaudig). Therefore, it would have been 
The combination of copending ‘851 and Gottschalk-Gaudig doesn’t specifically mention an excellent adhesive strength. However, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Given that both copending ‘851 and the present invention are substantially identical and used for making shoes and fabrics, copending ‘851 and Gottschalk-Gaudig suggests a thermoplastic hot melt film having excellent adhesive strength. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Loew et al. (3,716,502) in view of Gottschalk-Gaudig et al. (US 2004/0131527). 
	Regarding claim 1: Loew is directed to a hydrophobic nano-silica mixed thermoplastic hot melt film. Specifically, Loew is directed to a sheet for use in shoes (col. 6 ll. 60-65) having a melting temperature of above 150 °C for making shoe upper materials (col. 7 ll. 19-24) (equivalent to a hot melt film) and comprises silica having a primary particle size of 20 millimicrons and is hydrophobic and contains a hydrophobic functional group on the surface (col. 2 ll. 54-60). 
	Loew falls short of disclosing the aggregate size. 
	Gottschalk-Gaudig is directed to hydrophobic metal oxides including silica that is useful in adhesive materials ([0093] Gottschalk-Gaudig). The silica can comprise a hydrophobic coating of the same kind in Loew, namely dimethyl dichlorosilane. The primary particle size is preferably 5-50 nm and also contains aggregates wherein the 
	The thickness of the thermoplastic hot melt film includes 0.2-0.4 mm (col. 7 ll. 20-26 Loew). 	
The combination of Loew and Gottschalk-Gaudig doesn’t specifically mention an excellent adhesive strength. However, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Given that both Loew and the present invention are substantially identical and used for making shoes and fabrics, Loew and Gottschalk-Gaudig suggests a thermoplastic hot melt film having excellent adhesive strength. Since PTO cannot In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
The silica is functionalized with dimethyl dichlorosilane (a dimethyl group) as taught in both Loew and Gottschalk-Gaudig. 


Response to Arguments

Applicant's arguments filed 9/7/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 


Applicant argues (p. 8-9 Remarks) Gottschalk-Gaudig discusses at [0091] the surface modified silica has a high thickening effect in aqueous systems and is thus a 
This argument is not persuasive since Gottschalk-Gaudig teaches the silica is useful in adhesive materials ([0093] Gottschalk-Gaudig) and can comprise a hydrophobic coating of the same kind in Loew, namely dimethyl dichlorosilane. The primary particle size is preferably 5-50 nm ([0022]-[0023] Gottschalk-Gaudig), which is the same as the silica in Loew, which has a primary particle size of 20 millimicrons. Given that the silica in Gottschalk-Gaudig is substantially the same as in Loew, it is reasonably that one skilled in the art would have been motivated to have selected the silica in Gottschalk-Gaudig in Loew. 


Applicant argues (p. 10-11 Remarks) Gottschalk-Gaudig is not legible prior art of the present invention. Loew is directed to a hydrophobic hot melt film, while Gottschalk-Gaudig is directed to aqueous based systems as indicated in the title and [0004]. A prior art reference must be read as a whole. See MPEP 2145. 
This argument is not found persuasive since Loew can include water. Specifically, at col. 7 Loew teaches the silica is present as an aqueous medium with the . 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768